PER CURIAM.
Appellant herein seeks review, by plenarj' appeal, of an order reinstating a cause dismissed for lack of prosecution. The order is an interlocutory one from which plenary appeal does not lie. While this Court has, in the exercise of its discretion, treated plenary appeals from interlocutory orders in equity as if they had been brought by interlocutory appeal, we did so under circumstances materially different from those of the instant case. Washington Security Co. v. Tracy’s Plumbing & Pumps, Inc., Fla.App.1964, 166 So.2d 680.
The appeal is dismissed. Finnneran v. Finneran, Fla.App.1962, 137 So.2d 844, cert. denied Fla., 150 So.2d 444.
ALLEN, Acting C. J., SHANNON, J., and DURDEN, WILLIAM L., Associate Judge, concur.